Citation Nr: 1438689	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hiatal hernia with gastroesophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1996 to July 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In the March 2009 substantive appeal, the Veteran requested a personal hearing before the Board.  In a May 2010 letter, the RO informed the Veteran of a Board hearing scheduled in June 2010.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn. See 38 C.F.R. § 20.702.  The case was previously before the Board in May 2012 when it was remanded for additional development.


FINDING OF FACT

The Veteran failed to report for a VA examination in January 2013 in connection with his claim for an increased rating for hiatal hernia with GERD; the examination was necessary to obtain information to adjudicate the claim, and good cause for his failure to appear has not been demonstrated.


CONCLUSION OF LAW

The Veteran's claim seeking an increased rating for hiatal hernia with GERD must be denied because he has failed, without good cause, to report for a VA examination scheduled to determine his entitlement to an increase.  38 C.F.R. §§ 3.326(a), 3.655 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VA's duties to assist and notify have been considered in this case.  Since it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because the arguments raised in this case are based on statutory/legal interpretation, rather than the application of the law, the Board's review is limited to interpreting the pertinent law and regulations.  In this case, the law, and not the facts, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the VCAA is not for application. 

Analysis 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In the May 2012 remand, the Board directed the Veteran be afforded a VA examination to evaluate his service-connected hiatal hernia with GERD.  The record shows an examination was scheduled for January 2013, but that the Veteran failed to report for the examination. 

The supplemental statement of the case (SSOC) issued in February 2013 includes the provisions of 38 C.F.R. § 3.655, and noted that his failure to appear for examination resulted in the denial of his claim.  The cover letter to the SSOC advised the Veteran he had 30 days to respond.  A waiver of the 30 day period was received by his representative, however, no reasoning for the Veteran's failure to report to the scheduled examination was provided.  It is also not shown, nor alleged, that the Veteran did not receive notice of the scheduled examination.  Although one piece of mail was previously returned as undeliverable, the Agency of Original Jurisdiction (AOJ) reviewed available sources to confirm that VA was using the correct address.  Mail sent after the returned mail was not similarly returned.  The Veteran has not provided notice of any updated address in recent months.

The record established that the Veteran failed to report to the January 2013 VA examination scheduled in connection with his claim for an increased rating for hiatal hernia with GERD.  No good cause for his failure to report has been shown.  Information from such an examination is necessary to allow for proper adjudication of the claim.  Under such circumstances, the claim must be denied based on his failure to appear.  See 38 C.F.R. § 3.655.

Although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim (including scheduling an examination), the Veteran is expected to cooperate in the efforts to adjudicate his claim; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 


ORDER

The appeal is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


